 


115 HRES 92 EH: Condemning North Korea's development of multiple intercontinental ballistic missiles, and for other purposes. 
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 92 
In the House of Representatives, U. S.,

April 3, 2017
 
RESOLUTION 
Condemning North Korea's development of multiple intercontinental ballistic missiles, and for other purposes.  


Whereas the Democratic People’s Republic of Korea (DPRK), also known as North Korea, possesses a ballistic missile and nuclear weapons development program that poses a grave threat to the United States, United States allies South Korea and Japan, and to regional and global security;  Whereas North Korea’s ballistic missile program has demonstrated an increasing ability to reach the United States, which constitutes a credible and growing threat to the security of the American people; 
Whereas North Korea has demonstrated a willingness and ability to proliferate its ballistic missile and nuclear weapons technology to a variety of countries, including the Islamic Republic of Iran and the Syrian Arab Republic, which the United States has designated as state sponsors of terrorism;  Whereas, on January 6, 2016, North Korea detonated a nuclear device, marking its fourth nuclear test to date; 
Whereas, on February 7, 2016, North Korea, utilizing a modified version of the Taepodong-2 ballistic missile, launched a satellite into space;  Whereas according to the U.S. Intelligence Community’s 2016 Worldwide Threat Assessment, North Korea is committed to developing a long-range, nuclear-armed missile that is capable of posing a direct threat to the United States; it has publicly displayed its KN08 road-mobile ICBM on multiple occasions; 
Whereas, on April 28, 2016, Deputy Secretary of State Antony Blinken, in a hearing before the Foreign Affairs Committee of the House of Representatives, testified the benefits of [the trilateral] relationship are crystal clear in the face of the region’s most acute challenge—the challenge from North Korea and its provocative acts in the nuclear missile domain;  Whereas, on August 24, 2016, North Korea successfully tested a submarine-launched ballistic missile, firing the missile over 300 miles from a submerged submarine; 
Whereas, on September 9, 2016, North Korea conducted its fifth nuclear test, which it claimed was a warhead that could be miniaturized for its ballistic missiles;  Whereas, on September 15, 2016, Admiral Harry Harris, Commander of U.S. Pacific Command, stated Combining nuclear warheads with ballistic missile technology in the hands of a volatile leader like Kim Jong-un, is a recipe for disaster.; 
Whereas, on September 16, 2016, Secretary of Defense Ashton Carter stated Everyone can see that North Korea is determined to try to expand its missile threat to the peninsula, to the region, and to the United States.;  Whereas in 2016 North Korea willfully and repeatedly violated multiple United Nations Security Council resolutions, through its nuclear tests, missile tests, and satellite launch; 
Whereas, on January 6, 2017, Deputy Secretary of State Antony Blinken stated that North Korea had conducted 24 missile tests in the past year, as well as two nuclear tests and in our assessment, we have a qualitative improvement in their capabilities in the past year as a result of this unprecedented level of activity;  Whereas, on January 8, 2017, North Korea declared that it is ready to test-launch an intercontinental ballistic missile (ICBM); 
Whereas, on February 11, 2017, North Korea launched an intermediate-range ballistic missile off its eastern coast while President Donald Trump hosted Japanese Prime Minister Shinzo Abe on an official visit to the United States;  Whereas, on February 18, 2017, the People’s Republic of China announced that it would suspend all coal imports from North Korea, a significant source of revenue to the North Korean regime; 
Whereas, on February 27, 2017, the United Nations Panel of Experts on North Korea determined that The Democratic People’s Republic of Korea is flouting sanctions through trade in prohibited goods, with evasion techniques that are increasing in scale, scope and sophistication.;  Whereas, on March 6, 2017, North Korea launched four intermediate range missiles, three of which landed approximately 200 miles off the coast of Japan; 
Whereas South Korea and the United States have made an alliance decision to deploy the Terminal High Altitude Area Defense (THAAD) system as a self-defensive measure to ensure the security of South Korea and its people, and to protect alliance military forces from the growing threat of North Korea’s nuclear weapons and ballistic missile program; and Whereas a nuclear North Korea with a functional and operational intercontinental ballistic missile program would pose a direct threat to the United States and United States interests: Now, therefore, be it  
 
That the House of Representatives— (1)condemns North Korea’s development of multiple intercontinental ballistic missiles (ICBMs); 
(2)welcomes the deployment of the Terminal High Altitude Area Defense (THAAD) system in South Korea to counter North Korea’s missile threat, which supports an alliance security decision; (3)urges the Government of the People’s Republic of China to immediately cease its diplomatic intimidation and economic coercion against South Korea in an attempt to block the THAAD deployment;  
(4)reaffirms the United States support for a layered, integrated, multi-tier missile defense system to protect Americans and allies in Northeast Asia; (5)supports continued bilateral security cooperation between the United States and South Korea and the consideration of additional measures to strengthen the alliance, including expanded foreign military sales, joint exercises, and other actions as appropriate; 
(6)reaffirms, in view of the ICBM threat by North Korea, the commitment of the United States to its alliances and to trilateral cooperation with South Korea and Japan, which is critical for the preservation of peace and stability in Northeast Asia and throughout the world; (7)supports and urges the full implementation of the intelligence sharing agreement between Japan and South Korea signed on November 23, 2016, concerning the direct exchange of intelligence on North Korean threats; 
(8)calls upon the People’s Republic of China to use its considerable leverage to pressure North Korean leaders to cease their provocative behavior and abandon and dismantle their nuclear and missile programs, and comply with all relevant United Nations Security Council resolutions; (9)calls on the United States to fully enforce all existing economic sanctions on North Korea and to seek to continuously adapt the sanctions regime to address evasive techniques employed by the North Korean regime; and 
(10)calls on the Secretary of State to undertake a comprehensive and rigorous diplomatic effort to urge allies and other countries to fully enforce, and build upon, existing international sanctions on North Korea.  Karen L. Haas,Clerk. 